Citation Nr: 0723909	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  05-26 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San 
Francisco, California


THE ISSUE

Entitlement to payment or reimbursement of emergency medical 
treatment in a non-VA facility for services rendered from 
February 1, 2004 to February 2, 2004.


REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veterans 
Rights Organization, Inc.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel





INTRODUCTION

The veteran served on active duty from March 1974 to March 
1976.

This case comes before the Board of Veterans? Appeals (Board) 
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San 
Francisco, California


THE ISSUE

Entitlement to payment or reimbursement of emergency medical 
treatment in a non-VA facility for services rendered from 
February 1, 2004 to February 2, 2004.


REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veterans 
Rights Organization, Inc.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel





INTRODUCTION

The veteran served on active duty from March 1974 to March 
1976.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from an April 2004 decision by a Department of 
Veterans Affairs (VA) Medical Center in San Francisco, 
California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

In August 2004, the veteran appointed Swords to Plowshares as 
his accredited representative before VA.  There is no 
indication in the file from the VAMC that, prior to 
certifying the case for appeal, this representative was 
provided an opportunity to provide argument in support of the 
claim, such as through the submission of a VA Form 646 
(Statement of Accredited Representative).

Accordingly, the case is REMANDED for the following action:

Provide the veteran's representative an 
opportunity to submit a VA Form 646 (Statement of 
Accredited Representative in Appealed Case) 
addressing the issue on appeal.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until VA notifies him.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the agency of original 
jurisdiction.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

